 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVILLE WILLIAM SMITH,                           No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel (ECF No. 114).

19                  Plaintiff propounded discovery on defendants on May 12, 2019. See ECF No.

20   118, pgs. 6-7 (Williams Declaration). Defendants served responses on June 26, 2019. See ECF

21   No. 114, pgs. 4-33 (Defendants’ Responses).

22                  Plaintiff’s motion is procedurally defective in that plaintiff failed to meet and

23   confer as required by Federal Rule of Civil Procedure 37(a)(1). Plaintiff’s motion does not

24   contain any certification or declaration indicating that plaintiff at least attempted to meet and

25   confer with defendants’ counsel prior to filing the instant motion to compel. Plaintiff’s motion is

26   also substantively defective in that it fails to provide any basis upon which the court may

27   undertake an analysis of the sufficiency of defendants’ responses. Specifically, while plaintiff’s

28   motion describes the additional discovery sought, plaintiff does not set forth any arguments as to
                                                        1
 1   why defendants’ responses are inadequate.

 2                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF

 3   No. 114) is denied.

 4

 5   Dated: September 9, 2019
                                                     ____________________________________
 6                                                   DENNIS M. COTA
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
